DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 08/24/2022.
Claims 1-20 are pending and are rejected.
Claims 1, 3, 6-8, and 18-20 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9, 11-13, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (US 20180189402 A1) in view of Morris (US20110093560) and further in view of Archibong (US20170230720).
As to claim 1, Mullaney teaches a non-transitory computer-readable storage medium storing one or more sequences of instructions which, when executed by one or more processors of a mobile computing device, cause the mobile computing device to execute: 
receiving, at a story application of the mobile computing device a selection of a first story among a plurality of different stories associated with different social media applications (¶0059-0061 data collection module 10 (story application) can be configured collect receive a news story from users within the social media platform, which comprises Facebook or Twitter account (different social media applications));
invoking a first social media application among the different social media applications on the mobile computing device and programmatically causing the first social media application to present the first story element based on the story script (¶0197-0198, fig. 13, applications 60 can include, for example, browser 61, and other applications 62 to receive and display graphics, text, multimedia, messages.  The browser application employs HDML, WML, WMLScript, JavaScript, JSON, SGML, HTML, XML, and the like, to display and send a message (present the first story element based on the story script)); 
presenting, at the first social media application, the first story element via the first social media application (¶0063 making a comment or otherwise interacting with a link shared by another user on Facebook).
Mullaney fails to expressly teach 
retrieving a digitally stored story script, corresponding to the first story; 
identifying, from the story script, a first story element among a plurality of other story elements; and 
repeating the identifying and invoking for a plurality of other story elements and the different social media applications.
Morris, however discloses
retrieving a digitally stored story script, corresponding to the first story (¶0083 the received script object together with a sound object) 
identifying, from the story script, a first story element among a plurality of other story elements (¶0076 script object; identifies object and story element it is associated with it).
Thus, given the teaching of Morris it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Morris and Mullaney for identifying story elements and obtaining content scripts. One of ordinary skill in the art would be motivated to allow for accessing a database using structured query language.
Mullaney and Morris fail to expressly teach 
repeating the identifying and invoking for a plurality of other story elements and the different social media applications.
Archibong, however discloses, repeating the identifying and invoking for a plurality of other different story elements (¶0126 repeat one or more steps; ¶0154 identifies the content; ¶0262 plurality of content) and different other social media applications. (¶0092 story published to number of channels such as website, applications; ¶0093 identifier social networking; social networking system display the stories). 
Thus, given the teaching of Archibong it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Mullaney, Mullaney, and Morris for identifying story elements and social media applications. One of ordinary skill in the art would be motivated to allow for g create and store in the social-networking system a user profile. 

As to claim 4, the combination of Mullaney, Morris, and Archibong teach the medium of claim 1, wherein Mullaney further teaches the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: 
receiving an input signal from the mobile computing device to advance the first story (¶0050 the categorization module 104 can use data inputted by an administrator or end user of the system 100 in order to correctly categorize the digital content object).

As to claim 5, the combination of Mullaney, Morris, and Archibong teach the medium of claim 1, wherein Mullaney further teaches the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute:  
in response to receiving the selection of the first story, downloading the story script from a story service instance of a server computer (¶0188, fig. 13, keypad 71 can comprise any input device arranged to receive input from a user. For example, keypad 71 can include a push button numeric dial, or a keyboard. Keypad 71 can also include command buttons that are associated with selecting and sending images; ¶0196 applications 60 can include computer executable instructions which, when executed by client computer 50, receive network data).

As to claim 9, the combination of Mullaney, Morris, and Archibong teach the medium of claim 1, wherein Mullaney further teaches the non-transitory computer-readable storage medium of claim 1, the invoking the first social media application comprising providing a location reference of the first story element to the first social media application (¶0096 allocate additional weight to digital content objects from sources 102a or 102b that are geographically closer or are otherwise of interest to the end user).

As to claim 11, the combination of Mullaney, Morris, and Archibong teach the medium of claim 1, wherein Archibong further teaches the non-transitory computer-readable storage medium of claim 1, the story script comprising a sequence of element identifiers of story elements associated with the first story and application identifiers of one or more social media applications respectively associated with each story element in the sequence of story elements. (¶0092 story published to number of channels such as website, applications; ¶0093 identifier social networking; stories script; ¶0154 identifies the content).
Thus, given the teaching of Archibong it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Archibong, Mullaney and Morris for identifying story elements and social media applications. One of ordinary skill in the art would be motivated to allow for a user interface to map content.

As to claim 12, the combination of Mullaney, Morris, and Archibong teach the medium of claim 1, wherein Mullaney further teaches the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: in response to invoking the first social media application, entering, at the story application, a wait routine until an input signal requesting advancement of the first story is received from the mobile computing device. (¶0171 data storage can also be employed to store information that describes various capabilities of network computer. The information can then be provided to another computer based on any of a variety of events, including being sent as part of a header during a communication, sent upon request).

As to claim 13, the combination of Mullaney, Morris, and Archibong teach the medium of claim 1, wherein Mullaney further teaches the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: 
presenting, at the story application, instructions specifying how to launch a second story associated with the first story (¶0039 the trending unit is configured to calculate the social media impact of news stories and produce appropriate output relevant for a user based on the social media impact, which it does through an object scoring module, an entity scoring module and a user alerting module).

As to claim 16, the combination of Mullaney, Morris, and Archibong teach the medium of claim 1, wherein Mullaney further teaches the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: 
maintaining real-time functionality of the first social media application while presenting the first story element (¶0185 real-time transport protocol (SIP/RTP), or any of a variety of other wireless communication protocols).

As to claim 18, Mullaney teaches a computer system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to: 
receive, at a story application of a mobile computing device, a selection of a first story among a plurality of different stories associated with different social media applications (¶0059-0061 data collection module 10 (story application) can be configured collect receive a news story from users within the social media platform, which comprises Facebook or Twitter account (different social media applications))
invoke a first social media application among the different social media applications on the mobile computing device and programmatically cause the first social media application to present the first story element based on the story script (¶0197-0198, fig. 13, applications 60 can include, for example, browser 61, and other applications 62 to receive and display graphics, text, multimedia, messages.  The browser application employs HDML, WML, WMLScript, JavaScript, JSON, SGML, HTML, XML, and the like, to display and send a message (present the first story element based on the story script));
present, at the social media application, the first story element via the first social media application (¶0063 making a comment or otherwise interacting with a link shared by another user on Facebook).
Mullaney fails to expressly teach 
retrieve a digitally stored story script corresponding to the first story;
identify, from the story script, a first story element among a plurality of other story elements; and 
repeat the identifying and invoking for a plurality of other different story elements.
Morris, however discloses
retrieve a digitally stored story script corresponding to the first story corresponding to the first story (¶0083 the received script object together with a sound object);
identify, from the story script, a first story element among a plurality of other story elements (¶0076 script object; identifies object and story element it is associated with it).
Thus, given the teaching of Morris it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Morris and Mullaney for identifying story elements and obtaining content scripts. One of ordinary skill in the art would be motivated to allow for using an interface to interact with the script objects. (See Morris 0063)
Mullaney and Morris fail to expressly teach 
repeat the identifying and invoking for a plurality of other different story elements and different other social media applications.
Archibong, however discloses
repeat the identifying and invoking for a plurality of other different story elements (¶0126 repeat one or more steps; ¶0154 identifies the content; ¶0262 plurality of content) and different other social media applications  (¶0092 story published to number of channels such as website, applications; ¶0093 identifier social networking; social networking system display the stories).
Thus, given the teaching of Archibong it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Archibong, Mullaney, and Morris for identifying story elements and social media applications. One of ordinary skill in the art would be motivated to allow for monitoring various actions taken by its users within the social networking system. 

As to claim 19, Mullaney teaches a computer-implemented method comprising: 
receiving, at a story application of a mobile computing device, a selection of a first story amount a plurality of different stories associated with different social media applications (¶0059-0061 data collection module 10 (story application) can be configured collect receive a news story from users within the social media platform, which comprises Facebook or Twitter account (different social media applications));
invoking a first social media application among the different social media applications on the mobile computing device and programmatically causing the first social media application to present the first story element based on the story script (¶0197-0198, fig. 13, applications 60 can include, for example, browser 61, and other applications 62 to receive and display graphics, text, multimedia, messages.  The browser application employs HDML, WML, WMLScript, JavaScript, JSON, SGML, HTML, XML, and the like, to display and send a message (present the first story element based on the story script));
presenting, at the social media application, the first story element via the first social media application (¶0063 making a comment or otherwise interacting with a link shared by another user on Facebook).
Mullaney fails to expressly teach
retrieving a digitally stored story script, corresponding to the first story;
identifying, from the story script, a first story element; and 
repeating the identifying and invoking for a plurality of other story elements and the different social media applications.
Morris, however discloses, retrieving a digitally stored story script corresponding to the first story  (¶0083 the received script object together with a sound object);
identifying, from the story script, a first story element (¶0076 script object; identifies object and story element it is associated with it).
Thus, given the teaching of Morris it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Morris and Mullaney for identifying story elements and obtaining content scripts. One of ordinary skill in the art would be motivated to allow for mapping/tagging content to scenes/elements (See Morris para 0500)
Mullaney and Morris fail to expressly teach 
repeating the identifying and invoking for a plurality of different story elements and the different social media applications.
Archibong, however discloses, repeating the identifying and invoking for a plurality of other different story elements (¶0126 repeat one or more steps; ¶0154 identifies the content; ¶0262 plurality of content) and different other social media applications. (¶0092 story published to number of channels such as website, applications; ¶0093 identifier social networking; social networking system display the stories). 
Thus, given the teaching of Archibong, it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Archibong, Mullaney and Morris for identifying story elements and social media applications. One of ordinary skill in the art would be motivated to allow for send information to the social networking system by calling APIs. 

Claims 2-3, 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (US 20180189402 A1) in view of Morris (US20110093560) and in further view of Archibong (US20170230720) and in further view of Grunewald (US20170351388).
As to claim 2, although the combination of Mullaney, Morris, and Archibong teach the medium recited in claim 1, wherein combination of Mullaney, Morris, and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, the first social media application being a clone or a virtual implementation of a third-party social media application.
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 1, the first social media application being a clone or a virtual implementation of a third-party social media application (¶0116 computing resources provisioned via virtualization, ¶0149 social-network system, a third-party source (such as, application). 
Thus, given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Mullaney, Morris, and Archibong or a virtualized third-party social networking application. One of ordinary skill in the art would be motivated to allow for users to interact with each other through an application programming interfaces (API). 

As to claim 3, although the combination of Mullaney, Morris, and Archibong teach the medium recited in claim 1, wherein combination of Mullaney, Morris, and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: selecting the first social media application from among a plurality of different social media applications based on a type of the first story element. 
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: selecting the first social media application from among a plurality of different social media applications (¶0078 selections, (of) application from social networking system; multiple applications) based on a type of the first story element. (¶0155 social networking system, using an application (for) sponsored story, social action by a user).
Thus, given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Mullaney, Morris, and Archibong for selecting from multiple social networking application. One of ordinary skill in the art would be motivated to allow for analyzing the social networking information of the user to determine on or more applications to recommend to the user during the initial configuration of the mobile device.

As to claim 6, although the combination of Mullaney, Morris, and Archibong teach the medium recited in claim 1, wherein combination of Mullaney, Morris, and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: retrieving a manifest associated with the story script, the manifest comprising location references of one or more story elements associated with the first story, and the manifest identifying the different social media applications that the first story will invoke.
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: retrieving a manifest associated with the story script (¶0048 provide a listing of applications that correspond to social networking system information, user; ¶0049 receiving the listing of one or more applications; ¶0165 information, stories content objects) the manifest comprising location references of one or more story elements associated with the first story, and the manifest identifying the different social media applications that the first story will invoke. (¶0048 listing of one or more applications; applications associated with social networking system).
Thus, given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Mullaney, Morris, and Archibong for receiving story script/object and manifest files associated with social media content. One of ordinary skill in the art would be motivated to allow for a browser to render a website for which to view media content. 

As to claim 7, although the combination of Mullaney, Morris, and Archibong teach the medium recited in claim 6, wherein combination of Mullaney, Morris, and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 6, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: before identifying the first story element among a plurality of other story elements from the story script, determining, based on the manifest, that a particular social media application among the different social media applications identified in the manifest is not installed on the mobile computing device, and in response, automatically downloading the particular social media application to the mobile computing device.
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 6, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: before identifying the first story element among a plurality of other story elements from the story script (¶0056 collects information specific to the user of the client-computing device,  in order to provide a list of one or more application recommendations; ¶0071 automatically install apps) determining, based on the manifest, that a particular social media application among the different social media applications identified in the manifest is not installed on the mobile computing device, (¶0047 social networking  listing of the one or more applications; determine previously downloaded applications; ¶0088 identified currently installed applications) and in response, automatically downloading the particular social media application to the mobile computing device. (¶0046 downloading and installing, social networking applications; ¶0071 automatically install apps). 
Thus, given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Mullaney, Morris and Archibong for identifying story elements via script and manifest. One of ordinary skill in the art would be motivated to allow for using an icon to select/retrieve content. 

As to claim 17, although the combination of Mullaney, Morris and Archibong teach the medium recited in claim 1, wherein combination of Mullaney, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, each of the social media applications being virtual social media applications that are implemented as part of the sequences of instructions and not as real social media applications associated with third parties.
Grunewald, however discloses, the non-transitory computer-readable storage medium of claim 1, each of the social media applications being virtual social media applications that are implemented as part of the sequences of instructions and not as real social media applications associated with third parties. (¶0116 computing resources provisioned via virtualization, ¶0149 social-network system, a third-party source (such as, application); ¶0168 no third-party systems, applications).
Thus, given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Mullaney, Morris and Archibong for virtual social media applications. One of ordinary skill in the art would be motivated to allow for multiple users to communicate across multiple platforms. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (US 20180189402 A1) in view of Morris (US20110093560) in view of Archibong (US20170230720) an in view of Grunewald (US20170351388) and in further view of Wellen (US20150121420).
As to claim 8, Mullaney, Morris, Archibong, and Grunewald teach the method of claim 6, wherein Mullaney further teaches the non-transitory computer-readable storage medium of claim 6, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: 
receiving a story advance signal at the mobile computing device (¶0154 the client application can include a capability to send and/or receive content);
interpreting a next story instruction of the story script to identify a particular next story asset (¶0143 the approach will allow for next to no alerts being generated);
determining that the particular next story asset is not present on the mobile computing device (¶0210 the content of the last alert may remain until a new alert occurs, but is displayed less prominently after the period of time), and in response, downloading or streaming the particular next story asset from the server computer to the mobile computing device (¶0217 based on user filters and controls similar to those described above with reference to the dashboard, will output a tailored report, either in the form of publishing software application which prepares and outputs a type-set digest of the news stories in a convenient-to-read form, or the same information output in a format suitable for automatic input and processing by another software product, for example plain text for a publishing program such as LaTeX).
Mullaney, Morris, Archibong, and Grunewald fail to expressly teach 
invoking the particular social media application on the mobile computing device that is associated in the manifest with the particular next story asset and providing, to the particular social media application, a pointer to the particular next story asset.
Wellen, however discloses
invoking the particular social media application on the mobile computing device that is associated in the manifest with the particular next story asset and providing, to the particular social media application, a pointer to the particular next story asset (¶0100 social media content, story; comprise identifier, a URL associated with the object; ¶0107 directory listing may include information related to one or more story files each associated with a story).
Thus, given the teaching of Wellen it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Wellen, Mullaney, Morris, Archibong and Grunewald providing a manifest URL pointer to identify social media stories. for virtual social media applications. One of ordinary skill in the art would be motivated to allow for utilizing a browser to identify script objects and story segments. 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (US 20180189402 A1) in view of Morris (US20110093560) and in view of Archibong (US201702307201) and in further view of Wellen (US20150121420).
As to claim 10, Mullaney, Morris, and Archibong teach the medium recited above, wherein combination of Mullaney, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, further comprising sequences of instructions which, when executed by the one or more processors of the mobile computing device, cause the mobile computing device to execute: 
receiving, from the first social media application, a signal indicating that presentation of the first story element at the first social media application is complete.
Wellen, however discloses
receiving, from the first social media application, a signal indicating that presentation of the first story element at the first social media application is complete (¶0054 social media, content segment; ¶0158 current segment is completed; ¶0161 time markers may indicate where in the video stream or file one segment ends).
Thus, given the teaching of Wellen it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Wellen, Mullaney, Morris, and Archibong for receiving an indicator that a story element is complete. One of ordinary skill in the art would be motivated to allow for receiving automatic updates indicating status of media presentation. 

As to claim 14, Although the combination of Mullaney, Morris, and Archibong teach the medium recited above, wherein combination of Mullaney, Morris, and Archibong fail to expressly teach 
the second story being associated with a second story script and a second manifest.
Wellen, however discloses
the second story being associated with a second story script and a second manifest (¶0069 scripts, object code; ¶0100 object social media content, story; ¶0102 two or more objects; ¶0108 two directory listings, identify stories). 
Thus, given the teaching of Wellen it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Wellen, Mullaney, Morris and Archibong for second script and manifest. One of ordinary skill in the art would be motivated to allow for receiving notifications of new object/script. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (US 20180189402 A1) in view of Morris (US20110093560) in view of Archibong (US20170230720) and in further view of Reitan (US20130235034).
As to claim 15, Mullaney, Morris and, Archibong teach the medium recited above, wherein combination of Mullaney, Morris and Archibong fail to expressly teach the non-transitory computer-readable storage medium of claim 1, the story element comprising a single video stream that contains a plurality of simulated independent video streams.
Reitan, however discloses 
 the story element comprising a single video stream that contains a plurality of simulated independent video streams (¶0061 plurality of video streams (e.g., media streams) which are time synchronized and sent as content; ¶0638 system using simulation to facilitate multimedia communications).
Thus, given the teaching of Reitan it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Reitan, Mullaney, Morris, and Archibong for video content stream with multiple streams. One of ordinary skill in the art would be motivated to allow for algorithm can also modify display surfaces. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (US 20180189402 A1)  in view of Morris (US20110093560) and in further view of Grunewald (US20170351388).
As to claim 20, Mullaney teaches a non-transitory computer-readable storage medium storing one or more sequences of instructions which when executed by one or more processors of a server, cause the server to execute: 
receiving, from a mobile computing device, a selection of a first story among a plurality of different stories associated with different social media applications (¶0059-0061 data collection module 10 (story application) can be configured collect receive a news story from users within the social media platform, which comprises Facebook or Twitter account (different social media applications))
receiving, from the mobile computing device, a request for a first story element associated with the first story script (¶0171, fig. 12, data storage 33 can also be employed to store information that describes various capabilities of network computer 21. The information can then be provided to another computer based on any of a variety of events, including being sent as part of a header during a communication, sent upon request);
downloading or streaming the first story element to the mobile computing device (¶0188, fig. 13, keypad 71 can comprise any input device arranged to receive input from a user. For example, keypad 71 can include a push button numeric dial, or a keyboard. Keypad 71 can also include command buttons that are associated with selecting and sending images; ¶0196 applications 60 can include computer executable instructions which, when executed by client computer 50, receive network data).
Mullaney fails to expressly teach 
retrieving a first story script corresponding to the first story.
Morris, however discloses 
retrieving a first story script corresponding to the first story (¶0076 script object associated with story element; ¶0083 received script object).
Thus, given the teaching of Morris it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Morris and Mullaney for obtaining content scripts. One of ordinary skill in the art would be motivated to allow for using browser plugins to enhance user experience with media content. (See Morris para 0039)
Mullaney and Morris fails to expressly teach 
downloading the first story script and a manifest to the mobile computing device, the manifest specifying the different social media applications that the first story will invoke based on the first story script; and
receiving, from the mobile computing device, a signal indicating completion of the first story at the mobile computing device.
Grunewald, however discloses
downloading the first story script and a manifest to the mobile computing device (¶0040 download, objects; ¶0056 provide a list of one or more application recommendations to the client-computing device; ¶0162 social network objects, presenting objects such as news stories, media, to user) the manifest specifying the different social media applications that the first story will invoke based on the first story script(¶0047 social networking system can provide listing of the one or more applications for recommendation to the user; ¶0048 social networking system information downloaded, information associated with each available application);
receiving, from the mobile computing device, a signal indicating completion of the first story at the mobile computing device. (¶0086 social networking system application provides view information submitted to the social networking system; ¶0095 include a completion message). 
Thus, given the teaching of Grunewald it would have been obvious to one of ordinary skill person in the art before the effective filling date of the claimed invention to combine the teachings of Grunewald, Mullaney, and Morris for downloading content script, manifest and receiving indications. One of ordinary skill in the art would be motivated to allow for interacting with a graphical element and providing access to an application repository. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456